Citation Nr: 1729906	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-26 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for degenerative disc disease, thoracolumbar spine, claimed as back injury.

2. Entitlement to service connection for a coccyx (tailbone) disorder.

3. Entitlement to service connection for bilateral knee condition.

4. Entitlement to service connection for neck condition, claimed as neck injury.



REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969 and from January 2003 to March 2006.  He also had additional service in the Virginia Army National Guard.

This matter comes from the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The jurisdiction of the case lies with the RO in Roanoke, Virginia.

The Veteran testified at an April 2016 Board hearing by the undersigned Veteran Law Judge (VLJ).  A transcript of the hearing is of record.

This matter was previously remanded in July 2016 for the RO to obtain additional records from the Social Security Administration (SSA).


FINDINGS OF FACT

1. The Veteran had a hard landing during one of his parachute jumps while serving in Germany.

2. The Veteran's Service Treatment Records (STRs) from 1965 to 1969 could not be obtained for review.

3. The Veteran had normal back on examination for separation purposes for the period of service at issue and normal back more than a year after separation from service.

4. The most probative evidence of record is against a finding that the Veteran has a back disability causally related to, or aggravated by, active service.

5. The most probative evidence of record is against a finding that the Veteran has a current tailbone condition causally related to, or aggravated by, active service.

6. The most probative evidence of record is against a finding that the Veteran has a bilateral knee condition causally related to, or aggravated by, active service.

7. The most probative evidence of record is against a finding that the Veteran has a neck injury causally related to, or aggravated by, active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for residuals of an injury to the tailbone have not been met.  38 U.S.C.A. §§  1103, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102 3.159, 3.303 (2016).

3. The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4. The criteria for a neck injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to notify was satisfied by a letter dated in an April 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, lay statements in support of the claims, as well as all records relevant to the matters decided herein have been associated with the record. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board has considered the Veteran's statements and has carefully perused the evidence for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges all of the medical records on file.  However, the Board assigns significant probative value to the March 2017 VA examiner's opinion, and finds it adequate for the Veteran's claimed injuries.  The opinion is predicated on a thorough examination of the Veteran, which is the most probative evidence as to whether the Veterans current disabilities or injuries are related to an in-service injury or event.  Adequate rationale has been provided based on a review of the entire record.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

There has been substantial compliance with the prior Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, the AOJ obtained records from SSI dated in July 2007.


Service Connection
Legal Criteria

The Veteran seeks entitlement to service connection for a back injury, tailbone condition, bilateral knee condition and neck injury.  He asserts that his current injuries are etiologically related to his period of service.  The Veteran specifically alleged that his disabilities are due to an injury he sustained when he had a "hard landing" on one of his parachute jumps while serving in Germany, thereby injuring his neck, tailbone, back and knees.  Throughout the pendency of the appeal, the Veteran primarily asserted that his disabilities are as a result of his in-service injury.  Specifically, at his April 2016 Board hearing, the Veteran, in part, averred that the parachute jump, wherein he had a "hard landing," as well as several other parachute maneuvers, is the reason for his current disabilities.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, 451 F.3d 1331.  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. 303, 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).





Low Back Disability and Residuals of a Tailbone Contusion

The Veteran contends that he injured his back and tailbone during an in-service parachute accident.  See April 2016 Board hearing transcript

Turning to the evidence of record, the Veteran has a current diagnosis of degenerative disease of the lumbar spine as illustrated by the March 2008 and 2017 VA examinations.  The Veteran also has current diagnoses of tailbone contusion, as evidence by both the VA treatment records and private treatment records.

In regards to the Veteran's military service, the Veteran's DD-214 shows that the Veteran is in receipt of a parachute certificate issued in November 1966.  The Veteran testified that the certificate was issued at Wiesbaden, West Germany.

Additionally, VA treatment records show that the Veteran was treated for back pain in June 2006 and diagnosed with degenerative disc disease of the lumbar spine.  As such, the Veteran's claim turns on whether his currently diagnosed low back disability and residuals of a tailbone contusion are related to his military service.

In an April 2016 Board hearing, the Veteran reported that he was a paratrooper.  The Veteran testified that he had a hard fall and injured his tailbone and low back.

The Veteran also contends that his current low back and tailbone disability are related to the in-service injury to his tailbone.  Specifically he testified at the April 2016 Board hearing that he had a bad parachute jump while parachuting at night.  The Veteran reported that he probably did about 35 jumps while in-service.  He testified that he injured his tailbone, back and neck when he landed.  The Veteran further testified he finds it difficult to sit down because of the pain in his low back and tailbone. 

The private medical records include an April 2009 service treatment record notes from W.A., M.D., which show treatments for several conditions, including back pain, however, the doctor did not provide a definitive finding of degenerative disc disease, thoracolumbar as related to service.  In addition, a September 2009 letter from W. A, M.D., indicated that the Veteran has degenerative lumbar disc disease, that is related to his service in the military as an airborne paratrooper and to the injuries the Veteran claimed he sustained in service.  However, the doctor did not provide a medical rationale to support his conclusion.  

As to an in-service injury, the STRs for the period of service from September 1965 to January 1969 could not be obtained for review.  A review of the available treatment records showed complaints of pain in his low back and tailbone prior to the Veteran's return to active duty in January 2003.  Treatment records from Mountain Home VA Medical Center, dated in June 2006 reported that the Veteran complained of pain in his low back and tailbone and reported that he injured his tailbone during active military, and then got hurt again working in the coal mines years later.  Accordingly, the evidence shows that the Veteran was involved in a parachute accident in Germany, that he subsequently reported low back and tailbone pain, and that he was diagnosed with degenerative arthritis and intervertebral disc syndrome of the spine many years after he left active duty.  There is evidence of in-service injuries of low back and tailbone following a parachute fall, however, the issue remaining for consideration is whether the current lumbar spine disabilities are etiologically related to the in-service injury.

In that regard, the Veteran has asserted that he first experienced low back and tailbone pain following the in-service parachute injury and that he has continued to experience low back pain since that time.  At a March 2008 VA examination, the Veteran reported low back pain radiating down the leg.  He reported that he finds it difficult to sit down because of the pain in his tailbone.  On examination, both the left and right plantar flexion was normal.  The Veteran had a normal range of motion (ROM).  The 2008 examination report show no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Inspection of the spine revealed symmetry in appearance.  Sensory examination of the lower extremities showed normal sensation to vibration, pain, light tough and position sense.  Reflexes were normal.  Range of motion testing of the thoracolumbar spine showed normal range of movement with flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees without report of painful movement.  Joint function was not additionally limited by pain, fatigue, weakness lack of endurance, or incoordination after repetitive use.  Lasegue's sign testing was negative.  MRI of the lumbar spine dated October 2007 showed degenerative disc, degenerative joint disease and spondylolisthesis of the lumbosacral spine.

The Veteran was afforded another VA examination in March 2017.  The examiner noted the Veteran's history of an in-service parachute accident and continued back pain since his separation from active service.  He noted treatment for degenerative disease in the spine, but indicated that that did not create any problems for the Veteran at his job in the private sector.  The examiner opined that the medical evidence does not show typical injuries one might expect with hard landings.  The VA examiner concluded that there is evidence that the Veteran has a degenerative condition of the lumbar spine, but that there is nothing in the medical treatment record indicating that the parachute experience caused or aggravated the Veteran's back problems; noting that there is a history of a fall while the Veteran worked at a coal mine.

Therefore, the examiner opined that the Veteran's current lumbar spine condition is less likely than not related to his purported in-service injury and said it could certainly have occurred in his employment as a repairman at a coal mine from 1976 to 2006.

First, the Board acknowledges the Veteran's reported parachute accident during service.  The Board again notes that the Veteran is in receipt of the Parachute Badge or certificate.  The Board further notes that the Veteran's STRs from 1965 to 1969 have not been obtained for review, notwithstanding several attempts by the RO to obtain them.  The Board finds that the Veteran is competent and credible in regards to the parachute accident as the evidence of record does not directly contradict the Veteran's contentions.

However, in regards to the Veteran's assertions that he has had low back and tailbone pain since the parachute incident or since military service in general, the Board finds that the Veteran is less than credible.  The Board notes that after the reported parachute incident, the Veteran proceeded to work as a repairman at a coal mine without complaints or treatments for low back and tailbone pain until many years later.  The Board also notes that service treatment records dated for the Veteran's second period of active duty from January 2003 to March 2006 did not show complaint, treatment or diagnosis of a low back or tailbone disorder.

In this case, it is reasonable to conclude that the Veteran would have reported his described ongoing back and tailbone pain to military medical professionals in light of seeking treatment for other condition during his second period of active military duty from January 2003 to March 2006.  Although the Board acknowledges that the Veteran was involved in a parachute incident, the available service treatment records and post service treatment records do not indicate any complaint or treatment for a low back or tailbone injury.  As such, based on the preceding discussion, the absence of complaints, treatments or diagnosis of ongoing pain served as substantive negative evidence against such reported on-going back and tailbone pain.  As such, the Board assigns no probative value to the Veteran's current recollection that he has had ongoing back and tailbone pain since the parachute fall and since his military service in general.

Instead, the Board finds the March 2008 and March 2017 VA examinations reports to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' examinations of the patient, their knowledge and skills in analyzing the data, and their medical conclusions.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board acknowledges the April 2009 and September 2009 private opinion provided by Dr. W.A., and the Board finds that both the April 2009 and September 2009 private examiner relied, at least in part, on the Veteran's reports of ongoing low back and tailbone pain in reaching his conclusions.  As outlined above, the more contemporaneous competent evidence is against a finding that the Veteran's low back and tailbone pain are related to his active duty service.  The Board thus finds that the 2009 private opinion was based, at least in part, on an inaccurate factual basis.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461   (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  As such, the Board assigns the private opinion no probative value in determining the etiology of the Veteran's low back disability and residuals of a tailbone contusion.

The Board also acknowledges the Veteran's and his representative's assertions that his back and tailbone pain was an irritation of the injuries suffered during the parachute incident and that his disabilities are due to the totality of parachute jumps.  However, again, the Veteran, nor his representative, has the medical expertise necessary to provide such conclusions.  As such, the Board assigns no probative weight to these assertions.

The Board has also considered whether the Veteran is entitled to service connection for a back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. §§ 3.303 (b).  Arthritis is included in the list of "chronic diseases" under 38 C.F.R. § 3.309 (a) and may be service connected on a presumptive basis if manifested to a compensable degree within one year of separation from active service.  In this case, the competent treatment records show that the Veteran complained of pains in his low back in June 2006.  In 2007, he was diagnosed with degenerative arthritis of the spine presumably in relation to those complaints.  There is no indication in the treatment records that the Veteran was ever diagnosed with arthritis of the lumbar spine during his active service.  Furthermore, the record does not show that he was diagnosed with arthritis of the lumbar spine or any other "chronic disease" listed under 38 C.F.R. § 3.309 (a) within one year of separation from active service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309.

The Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2016), Gilbert, 1 Vet. App. 49, 54-56.


Bilateral Knees

The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

The Veteran contends that he is entitled to service connection for a bilateral knee disorder.  Specifically, the Veteran alleges that his current bilateral knee disorder is due to his parachute accident while serving in Germany.

The Veteran was afforded a VA examination in March 2017.  The examiner reviewed records from Mountain Home VAMC, including x-rays reports, work history and letters from W.A., M.D.  The VA examiner opined that the injury described by the Veteran, including a sacral injury, cervical injury and lumbar injury did not result in the typical fracture of sacrum or compression fractures of the lumbar or cervical spine.  The pertinent evidence on file, including the private treatment records did not indicate a diagnosis of bilateral knee problems.  The Veteran had normal range of motion on both his right and left knee.  There is no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  No pain was noted on the VA examination.  The Veteran performed repetitive-use testing with a least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The Veteran's functional ability was not significantly limited by pain, weakness, fatigability or incoordination with repeated use over a period of time.

The VA examiner noted that the x-ray findings of the knees did not show typical injuries one might expect with hard landings.  The examiner further opined that the Veteran's bilateral knee pain could certainly have occurred in his employment as a repairman several years after his active duty service.

There is no evidence of treatment for a bilateral knee disorder dating several years after separation from active military service.  The Veteran first reported problems with his knees in 2009, 40 years after service.  Although not definitive, a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, the March 2017 VA examiner found that the knee conditions were less likely than not to have been service related.  The rationale was based on service records being silent for treatment, post service examination that reported no clinical abnormalities, and the absence of diagnosis for a bilateral knee disorder.  The examiner acknowledged the notation of Dr. W.A., but pointed out another notation stating to the effect of no significant medical problems while on active duty.  The examiner felt the bilateral knee conditions could have occurred when the Veteran worked as a repairman based on clinical knowledge, to include a review of the available medical records.  The Board finds this competent opinion to be persuasive and carry significant weight as the examiner was familiar with the pertinent facts and provided a comprehensive, understandable rationale.  Therefore, the Board finds that the evidence of record is against a nexus between the Veteran's current bilateral knee condition and military service, thus a direct service connection claim is not warranted.  38 C.F.R. § 3.304 .

Furthermore, the Board recognizes that osteoarthritis is a chronic disease under 38 C.F.R. § 3.309 (a) and, as such, presumptive service connection may be warranted.  However, the evidence of record does not show that the Veteran's knee disabilities manifested to a compensable degree within one year after his discharge from service.  As such, service connection is not warranted on the finding of a chronic disease.  Additionally, presumptive service connection is not warranted on the basis of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The weight of the evidence of record does not reflect knee symptoms after service until approximately 2009.  In light of this, service connection based on continuity of symptomatology is not warranted.

The Board acknowledges the Veteran's assertion that his bilateral knee disability is related to military service and he is competent and credible to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds, in this case, the determination of the origin of the current osteoarthritis disorder is a medical question not subject to lay expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The disability in question here involves a pathological process that is not readily observable to a layperson.

Indeed, with the gap in time between symptoms and the other factors for consideration, such as aging, the Board finds the Veteran's statements are not competent regarding the etiology of his bilateral knee disorder.

In sum, the evidence of record does not support a nexus between the Veteran's current knee disability and his active service.  The preponderance of the evidence is against a finding for service connection for a bilateral knee disability.  As such, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 
 See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Neck Condition

The Veteran contends that his neck condition onset in-service and have continued since.  Specifically, he contends that his duties as a paratrooper caused his neck condition due to a parachute accident while serving in Germany.  See e.g., Board hearing transcript, dated April 2016.

The Veteran has a current diagnosis of cervical strain and degenerative disc disease of the lumba spine as illustrated by the March 2017 VA examinations.

As noted above, the Board observes that arthritis was not manifested during service or within one year of the Veteran's separation from active service in January 1969.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that a neck condition is etiologically related to service.

A letter from W.A., M.D., dated in April 2009, states he had treated the Veteran for a longtime, and noted that the Veteran's neck condition could be related to his in-service military activities.

Although the post service treatment records document pain, both the private treatment records and the VA treatment records are absent of diagnosis of any chronic neck condition or degenerative joint disease.  The Veteran was found to have an abnormal range of motion at the 2017 VA examination.  No pain was noted on the examination.  The Veteran did not have localized tenderness, guarding or muscle spasm of the cervical spine.  No muscle atrophy was reported.  No ankylosis of the spine was reported and no other neurological abnormalities or findings related to a cervical spine were reported on examination.

The Board notes that the passage of approximately four decades between discharge from active service and the lack of medical documentation of claimed disability, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The 2017 VA examiner opined that the Veteran's neck condition is not related to the claimed parachute accident.  The examiner further opined that the Veteran's neck condition could have certainly occurred when the Veteran worked as a repairman several years after he separated from active military service.

The Board finds the 2017 VA examiner's opinion to be of great probative weight as the opinion was based on a review of the claims file, history from the Veteran, a thorough examination, and included references to pertinent evidence of record.  The examiner offered the possible likely cause of the Veteran's conditions (the post-service injury) in addition to providing a negative direct nexus opinion.

The Board has considered the lay statements of the Veteran asserting active duty service caused his neck condition.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between a neck condition and an in-service injury is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In addition, the Board has considered Dr. W.A. statement that the Veteran's neck condition is related to his duties in the military.  However, the Board accords no probative weight to the private physician opinion, as that opinion does not provide any rationale for its findings.

The Veteran's lay evidence of continuity as well as Dr. W.A.'s opinion is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of pain or pathology of the neck condition in the years proximately following service.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for a neck condition is not warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Lewinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for a tailbone disorder is denied.

Entitlement to service connection for a bilateral knee condition is denied.

Entitlement to service connection for a neck condition is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


